607 S.E.2d 275 (2004)
359 N.C. 190
Melva LEE, Employee, Plaintiff
v.
WAKE COUNTY, Employer and
Self-Insured (Compensation Claims Solutions, Servicing Agent), Defendant.
No. 418P04.
Supreme Court of North Carolina.
December 2, 2004.
Kathlyn C. Hobbs, Cary, for Wake County.
Ronald C. Dilthey, Raleigh, Robert V. Lucas, Selma, for Lee.

ORDER
Upon consideration of the petition filed on the 10th day of August 2004 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of December 2004."